 In the Matter of SOUTHERN CHEMICAL COTTON COMPANYandTEXTILEWORKERS ORGANIZING CoirMIrrEECase No. R-239CERTIFICATION OF REPRESENTATIVESNovember 15, 1937TextileWorkers Organizing Committee, herein called the T. W.O. C., filed a petition on July 9, 1937, and an amended petition onJuly 22, 1937, with the Regional Director for the Tenth Region(Atlanta, Georgia), alleging that a question affecting commerce hadarisen concerning the representation of the production and mainte-nance employees of Southern Chemical Cotton Company, Chatta-nooga, Tennessee, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Pursuant to notice duly served upon the Company and the T. W.O. C., a hearing was held at Chattanooga, Tennessee, ,on August 16,17, and 18, 1937, before James C. Paradise, the Trial Examiner dulydesignated by the National Labor Relations Board, herein called theBoard.At the commencement of, the hearing, Chemical CottonWorkers Federal Union, Local No. 21061, was allowed to interveneand it participated in the hearing. , On October 23, 1937, the Boardissued a Decision and Direction of Election.'The Direction of Elec-tion provided that an election by secret ballot should be held amongall the employees of the Company on its pay roll during the weekending June 27, 1937, excluding clerical employees, expert chemistsand laboratory workers, casual or extra workers, plant foremen,yard and shop foremen, and other supervisory employees, but in-cluding digester and dryer foremen and Carmon Crawley, John Slay,James Grant, and Frank Trotter, to determine whether they desireto be represented by TextileWorkers Organizing Committee orChemical Cotton Workers Federal Union, Local No. 21061, for thepurposes of collective bargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on November 1, 1937, by the Regional Director for the TenthRegion.Full opportunity was accorded all the parties to this in-13 N. L. R. B. 839.131 132NATIONAL LABOR RELATIONS BOARD'vestigation to participate in the conduct of the secret ballot andto make challenges.On November 4, 1937, the Regional Director forthe Tenth Region issued and duly served upon the parties to theproceeding his Intermediate Report on the ballot.No objection tothe ballot or to the Intermediate Report has been filed by any ofthe parties.As to the results of the secret ballot, the Regional Directorreported as follows :Total number eligible---------------------------------------119Total ballots cast------------------------------------------115Total votes for Textile Workers Organizing Committee --------41Total votes for Chemical Cotton Workers Federal Union, LocalNo. 21061------------------------------------------------73Total votes challenged--------------------------------------1'Total votes miscast-----------------------------------------0We find that Chemical Cotton Workers Federal Union, Local No.21061, has been designated and selected by a majority of the em-ployees of Southern Chemical Cotton Company, excluding clericalemployees, expert chemists and laboratory workers, casual or extraworkers, plant foremen, yard and shop foremen, and other super-visory employees, but including digester and dryer foremen, as theirrepresentative for the purposes of collective bargaining.ChemicalCottonWorkers Federal Union, Local No. 21061, is, therefore, byvirtue of Section 9 (a) of the Act, the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment, and we will so certify it.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended.ITISHEREBY CERTIFIED that CottonChemicalWorkers FederalUnion, Local No. 21061, has been designated and selected by a ma-jority of the employees of Southern Chemical Cotton Company,Chattanooga, Tennessee, excluding clerical employees, expert chem-ists and laboratory workers, casual or extra workers, plant fore-men, yard and shop foremen, and other supervisory employees, butincluding digester and dryer foremen, as their representative forthe purposes of collective bargaining, and that pursuant to Section9 (a) of the Act, Chemical Cotton Workers Federal Union, LocalNo. 21061, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.